Title: From Abigail Smith Adams to Mary Smith Gray Otis, 13 May 1814
From: Adams, Abigail Smith
To: Otis, Mary Smith Gray



My dear Friend
Quincy May 13th 1814

Next to the Supports of religion; is the sympathy of Friends in affliction, of the first you have abandent sources in the Belief of an all wise goveneur and disposer of events, in whose goodness you can confide, and upon whose word you can repose—as the Husband of the Widow and the Father of the Fatherless, unto that being I commend you, and your dear Children, most sincerely sympathizing with you in the Bereavement You have been calld upon to sustain
To know that the Frends we have lost are dear to others, as well as ourselves, that their Virtues and Characters are held in respect and gratefull remembrance is a source of comfort to the weeping Eyes, and bleading Hearst of those who best know their worth, and value and who will long treasure them as a sacred deposit. Who will recollect the domestick endearments with fillial gratitude and bless the  Being who spared to them a parent untill they arrived to years of maturity, to coppy his Virtues, and transplant them into their own Lives.
I have traveled with you my Friend through through every stage of your journey Solitary journey.—and accompanied you to your own dwelling, and felt the agony of grief which the entering of it must awaken in your Bosem, and that of my dear Harriot and Mary. Nature must pay it’s tribute— religion forbids it not, nor is it inconsistant with that submission & resignation which is required of us as Christians; provided we do not sorrow to excess but Bless the head which afflicts, and can heal our sorrows—
To that Being I commend you for
I am my dear Friends your Sympathizing Friend
A Adams